Exhibit 10.1

LOGO [g244661image_1.jpg]

EMULEX CORPORATION

EXECUTIVE INCENTIVE PLAN

Plan Purpose

To focus members of the management team on the achievement of specific Company
and individual accomplishments that contribute to the creation of shareholder
value.

To assist in attracting and retaining top quality management.

General Plan Description

This Executive Incentive Plan (“Plan”) provides for a quarterly cash award based
upon Company performance against net revenue and net operating income plan goals
and specified business goals. In addition, a discretionary incentive for
recognition of extraordinary contributions to the success of the company may be
recommended. All incentive recommendations are subject to the approval of the
Compensation Committee.

Eligibility

Corporate officers, executive officers, operating officers, senior vice
presidents, vice presidents, senior directors, and directors excluding those
eligible for sales commission (unless otherwise indicated within this Plan), are
eligible for selection to participate in this Plan. A participant must be an
active regular full-time employee during the quarter for which the incentive is
paid. Prorated payments will be made for employment during portions of a
quarter, provided the participant has been employed for a minimum of 30 calendar
days during the quarter. Participants whose employment is terminated for “cause”
(as defined below) are not eligible for any incentive payments even if the
termination occurs following the end of a quarter for which a incentive
otherwise would be paid.

Participation and Term

Actual Executive Incentive Plan participants will normally be selected from
among those eligible annually, prior to the start of each fiscal year, by the
Chief Executive Officer and approved by the Compensation Committee. The Plan is
based on a fiscal year and may be modified, extended, or canceled annually at
the discretion of the Compensation Committee.

Target Incentive Opportunity

Each eligible participant will be assigned a Target Award Opportunity expressed
as a percentage of their actual gross quarterly base salary in effect at the end
of the respective quarter. The Target Award Opportunity for:

[Category 1] is 100%

[Category 2] is 90%

[Category 3] is 80%

[Category 4] is 70%

[Category 5] is 60%



--------------------------------------------------------------------------------

[Category 6] is 55%

[Category 7] is 50%

[Category 8] is 40%

[Category 9] is 35%

[Category 10] is 20%

[Category 11] is 10%

Incentive Award Criteria

Incentive award criteria will be based upon achieving a combination of corporate
performance goals.

The weighting factors are:

 

    

Category 1, 2, 3, 5, 6, 7, and 8

  

Category 4

Net revenue    45%    50% Net operating income    55%    50%

The actual goals for measurement purposes will be the Company’s fiscal Annual
Operating Plan (AOP) as approved by the Board of Directors. Corporate incentive
components will be calculated according to the following procedure:

 

1. The Target Award Opportunity times the participant’s quarterly gross base
salary equals the Target Award.

Example: 35% x $25,000 (quarterly salary) = $8,750 Target Award

 

2. The weighting factors for net revenue, net operating income, and subjective
as stated above times the Target Award give the incentive target for each
weighting factor.

Example: 45% x $8,750 = $3,937.50 (net revenue target)

                 55% x $8,750 = $4,812.50 (net operating income target)

 

3. An accelerator formula of 1.5 x % of performance less 50% (Category 3
employee: 2.0 x % of performance less 100%) will be used for each part of the
quantitative incentive award calculation to reinforce over-achievement
opportunity as well as to minimize any incentive payments for performance below
fiscal AOP planned levels.

Using the Example if the first quarter performance is 105% of net revenue and
110% of net income:

(105% x 1.50) less 50% = 157.5% - 50% = 107.5% of net revenue target:

107.5% x $3,937.50 = $4,232.81 net revenue incentive component

(110% x 1.50) less 50% = 165% - 50% = 115% of net operating income target:

115% x $4,812.50 = $5,534.38 net operating income incentive component

total first quarter incentive components = $9,767.19



--------------------------------------------------------------------------------

Using the Example if the second quarter performance is 90% of net revenue and
80% of net operating income:

(90% x 1.50) less 50% = 135% - 50% = 85% of net revenue target:

85% x $3,937.50= $3,346.88 net revenue incentive component

(80% x 1.50) less 50% = 120% - 50% = 70% of net operating income target:

70% x $4,812.50 = $3,368.75 net operating income incentive component

total second quarter incentive components = $6,715.63

 

4. Net revenue and net operating income will be treated as separate components
independent of one another regardless of the award formula, and will be added to
compute the cash award. However, a minimum threshold of 80% of the Board of
Directors’ approved AOP for net revenue must be achieved for a net revenue
incentive component to be included in the cash award. Likewise, a minimum
threshold of 80% of the Board of Directors’ approved AOP for net operating
income must be achieved for a net operating income component to be included in
the cash award. No cash award of any kind shall be made if net operating income
falls below 50% of the AOP approved plan.

 

5. In addition to the components based on net revenue and net operating income,
a participant’s cash award may be adjusted by a Performance Contribution Factor
(PCF) which represents the level of the employee’s contribution to the company’s
results for the quarter, and the payment made to the participant shall be the
cash award multiplied by the PCF. The PCF will be determined by the Company, and
can range from 0.9 to 1.1, and a PCF other than 1.0 should be applied on an
exception basis. The PCF for a participant will be based on the objectives set
for that participant at the beginning of the quarter, and the participant’s
progress against those objectives as discussed with his or her manager. If a
participant receives a PCF of 0.9, he or she should also be on a performance
improvement plan.

Discretionary Awards

Occasionally, an individual makes an extraordinary contribution to the success
of the company, a contribution that deserves special recognition and financial
reward. It is the intention of this “Discretionary Awards” provision to provide
the CEO with the latitude to recommend unusual incentive payments to be made to
such contributors when they occur. Such incentive recommendations are not
subject to the guidelines of the Plan described above, but are subject to the
review and prior approval of the Compensation Committee.

Payment of Awards

Any proposed awards by the CEO must be reviewed and approved by the Compensation
Committee.

Awards will be paid approximately 30 days following the end of each quarter. All
legally required deductions will be withheld.



--------------------------------------------------------------------------------

Plan Administration

The Plan will be administered under the direction of the CEO of Emulex
Corporation upon approval by the Emulex Compensation Committee. The
administrator’s authority will include, but not be limited to:

Final approval of Plan participants, corporate performance goals, award
opportunity and award payment.

Interpretation of all rules pertaining to the Plan.

Changes to the Plan or termination of the Plan, provided such changes or
termination do not adversely affect the award opportunity or difficulty of
earning awards following the beginning of the fiscal year.

Treatment of special events in calculating performance versus plan, such as a
major acquisition or changes in accounting regulations.

Plan Term

This Plan will become effective on the first day of the fiscal year and end on
the last day of the fiscal year.

Foreign Currency Considerations

All Plan participants whose gross base salary is not denominated in U.S. dollars
will be paid in the same currency as their gross base salary. All incentive
calculations will be made using the equivalent base salary in US currency as
indicated in the most recent payroll information.

Definitions

Active Regular Full-time Employee: An employee working 40 hours per week.

Gross Base Salary: An employee’s base salary, and does not include payments for
overtime, incentive payments of any type, or other income such as relocation
allowances, employee referral payments, etc.

Net Revenue: Net revenue as presented in the Company’s consolidated financial
statements.

Net Operating Income: Operating income as presented in the Company’s
consolidated financial statements, excluding amortization, impairment of
intangibles, incentive payments, profit sharing payments, retirement savings
plan payments, share based compensation, severance payments, and worker’s
compensation payments.

Termination for Cause: Termination of employment as a result of violation of one
or more written or unwritten Company policies, procedures, principles or rules
regarding employee conduct and behavior. If an employee is terminated for cause
prior to payment of a quarterly incentive, the employee will not be eligible for
the payment. Nothing in this Plan shall alter the at-will employment
relationship between the Company and its employees. Either the Company or the
employee may terminate the employment relationship at any time, for any reason
or no reason, with or without any cause.